DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 drawn to Species I, classified in Cooperative Patent Classification G06K9/6267.
II.	Claims 11-18 drawn to Species II, classified in Cooperative Patent Classification G06K9/00536.
III.	Claims 19-26, drawn to Species III, classified in Cooperative Patent Classification G06K9/6235.
IV.	Claims 27-31, drawn to Species IV, classified in Cooperative Patent Classification G06K9/6277.
V.	Claims 32-35, drawn to Species V, classified in Cooperative Patent Classification G06K7/1482.

This application contains claims directed to the following patentably distinct species: 

I.          Drawn to (i) a first classification of the image into at least one category based at least in part on features extracted from the image; and (ii) a first confidence measure corresponding to the first classification; determine, using a machine learning classifier: (i) a second classification of the image into the at least one category based at least in part on the image; and (ii) a second confidence measure corresponding to the second classification; and determine a third classification of the image based at least in part on the first confidence measure and the second confidence measure, as defined by claims 1-10.  

II.         Drawn to determining, using an industrial vision classifier, a first classification of the sequence of images insect into at least one category; determining a first confidence measure corresponding to the first classification; in the event the first confidence measure falls below a threshold, determining, using a machine learning classifier, a second classification of the sequence of images into the at least one category; determining a second confidence measure corresponding to the second classification; and generating classification information relating to the insect based on the second confidence measure, as defined by claims 11-18.  

III.        Drawn to use a first predictive model to determine a first output corresponding to a first classification of a first image of the sequence of images, the first output comprising a confidence measure of the first classification; and generate classification information based at least in part on the first output, as defined by claims 19-26.  

IV.        Drawn to determine a first set of classifications for the set of images by at least inputting the set of images into a first predictive model, the first predictive model comprising a core deep neural network model; determine a first set of confidence measures for the first set of classifications; determine a second set of classifications for the set of images by at least inputting the first set of confidence measures into a second predictive model, the second predictive model comprising a recurrent neural network model; determine a second set of confidence measures for the second set of classifications; and generate classification information based at least in part on the second set of confidence measures, as defined by claims 27-31.  

V.        Drawn to determining a first classification for the set of images by least inputting the set of images into a first predictive model, the first predictive model comprising a core deep neural network model; determining a set of features corresponding to the first classification; determining a second classification for the set of images by at least inputting the set of features into a second predictive model, the second predictive model comprising a recurrent neural network model;	determining a second confidence measure for the second classification; and generating classification information based at least in part on the second confidence measure, as defined by claims 32-35.  	


The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06K9/6267, species II would require a search in G06K9/00536, species III would require a search in G06K9/6235, species IV would require a search in G06K9/6277, and species V would require a search in G06K7/1482.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kenny A Cese/
Examiner, Art Unit 2663